Citation Nr: 1633320	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  13-21 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for a bilateral foot disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

P. Gibbs, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1989 to March 1990.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Houston Texas Department of Veterans Affairs (VA) Regional Office (RO).

The issue of gastroesophageal reflux disease (GERD) has been raised by the record in a July 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of service connection for a low back disability was raised at the May 2016 videoconference hearing but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19 and 20 (2015)).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to a rating in excess of 10 percent for a bilateral foot disability.  The Board finds that additional development must be undertaken before these issues can be adjudicated on the merits.

VA's duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).  While the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, the evidence suggests that the Veteran's disabilities have worsened since the last VA examination.  The Veteran was last examined by a VA physician on December 5, 2014.  An addendum to the examination was received on December 22, 2014, which included medical findings from a bone scan.  On the examination report, the examiner stated that the Veteran's calcaneal stress fractures have healed without residual.  Therefore, the examiner opined that the Veteran's service connected calcaneal stress fractures are not the cause of the current complaints.  

However, during a videoconference hearing before the undersigned in May 2016, the Veteran reported that he has trouble walking when he first wakes up in the morning.  His representative stated that the condition has been exacerbated and that the Veteran's day-to-day living is moderately affected.  As the evidence reflects a possible worsening since the last examination in December 2014, a new examination is needed to determine the current level of severity of this disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  VA is obligated to provide an examination.  38 U.S.C.A. § 5103a(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:


1.  The AOJ should ask the Veteran to identify the provider(s) of all treatment and/or evaluation he has received for his bilateral foot disability that are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The AOJ should obtain complete records of all such treatment and evaluation from all providers identified.  If any records are unavailable because they have been irretrievably lost or destroyed, it should be so noted for the record, with explanation. 

2.  After all available records have been associated with the claims file, the Veteran should be afforded a VA examination before an orthopedist to determine the current nature and severity of his service-connected bilateral foot disability.  The claims file, to include a copy of this remand, must be made available to, and be reviewed by the examiner.  

The examiner should describe all symptoms of the Veteran's service-connected foot disability, noting whether the disability is mild, moderate, or severe, and all applicable findings.

The examiner should discuss the impact, if any, as well as a full description of the effects, that the Veteran's bilateral foot disability has upon his ability to perform ordinary activities of daily living.  The examiner should conduct any appropriate tests and studies in order to determine the nature and extent of the social and industrial impairment attributable to the service-connected bilateral foot disability.

Complete rationale must be provided for each opinion expressed.
 
3.  Thereafter, the AOJ must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested examination reports to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
4.  Following the completion of the foregoing, and any other development deemed necessary, the AOJ should readjudicate the Veteran's claim.  If the claim remains denied, the AOJ should supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order 


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2015).




